Citation Nr: 0324528	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-06 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that established service connection for PTSD and 
assigned a 10 percent evaluation effective December 5, 1988, 
the date the veteran submitted an application to reopen a 
previously denied claim of entitlement to service connection 
for this disorder.  In a January 1999 action (and during the 
course of this appeal), the RO increased this evaluation to 
50 percent effective February 10, 1997.

In a June 2000 decision, the Board denied this claim, and 
thereafter, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).

In October 2000, while the case was pending before the Court, 
the veteran's attorney and VA's Office of General Counsel 
filed a joint motion (Motion) requesting that the Court 
vacate the Board's June 2000 decision, and requested that the 
case be remanded to the Board for further development and 
readjudication in accordance with the Motion.  

In late October 2000, the Court granted the Motion, vacated 
the Board's June 2000 decision and remanded the case to the 
Board.  The Board then remanded the case to the RO in April 
2001.  




FINDINGS OF FACT

1.  Since December 5, 1988, the effective date of the grant 
of service connection, until February 10, 1997, the evidence 
of record demonstrated that the veteran's PTSD alone was 
primarily manifested by startle response, nightmares, 
survivor guilt, sleep difficulty, and irritability; and that 
this disorder itself resulted in no more than mild social and 
industrial impairment.  

2.  Since February 10, 1997 the evidence shows that the 
veteran's service-connected PTSD results in no more than 
considerable industrial and social impairment, or, 
considerable difficulty in establishing and maintaining 
effective work and social relationships; there is no showing 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

As the initial 10 percent evaluation assigned from December 
5, 1988, for the veteran's service-connected PTSD, and 50 
percent evaluation from February 10, 1997, were proper, the 
criteria for higher evaluations during this time period are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran and his representative contend, in substance, 
that a disability evaluation higher than that the 10 percent 
evaluation initially assigned following the grant of service 
connection for PTSD, and an increase in the 50 percent 
evaluation assigned since February 1997, is warranted.  

As noted by the Board in the April 2001 remand, the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA or the Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, modify 
VA's duties to notify and assist claimants.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-
(c) (2002).  

Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by February and June 
2003 Supplemental Statements of the Case.  

As well, the record reflects that the veteran was notified of 
the VCAA in a letter sent to him and his representative by 
the RO in April 2001, and the VCAA was mentioned and 
discussed in the April 2001 Board remand.  

The April 2001 letter essentially notified the veteran and 
his representative of the evidence necessary to substantiate 
his claim, what evidence the veteran was being expected to 
obtain and submit, what evidence the RO could attempt to 
obtain/assist in obtaining.  

As well, the veteran was sent a Statement of the Case in 
March 1998, and two additional Supplemental Statements of the 
Case thereafter, and these documents also contained the 
pertinent laws and regulations governing this claim as well 
as the reasons for the denial of the claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate this claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that, pursuant to the April 2001 Board remand 
referenced above, a VA examination discussed hereinbelow, was 
accomplished in order to get a clear picture of the veteran's 
disability in order to properly evaluate same.  As well, the 
voluminous records of treatment received by the veteran from 
VA medical professionals, to include on an outpatient and 
inpatient basis, have been collected and associated with the 
record, in addition to private medical records.  As well, the 
veteran and his spouse had the opportunity to present 
testimony before a hearing officer at the RO in November 
1998.  

In sum, reasonable efforts to obtain relevant records have 
been made, and these records have indeed been obtained and 
associated with the claims folder.  In view of the above, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  As 
such, the veteran will not be prejudiced as a result of the 
Board deciding this claim.  




Background

A review of the record reflects that service connection was 
established for PTSD by the currently appealed April 1997 
decision.  This decision was based in part on information 
provided by the veteran and partially confirmed by the United 
States Army and Joint Services Environmental Support Group 
(ESG) (now the Department of the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) to the effect that 
while serving in Vietnam, the veteran witnessed three fellow 
servicemen sustain burn injuries when a powder charge 
accidentally went off, and that his unit (stationed at Long 
Binh) came under attack in February 1968.  

This decision was also based on medical evidence that will be 
discussed below.  Based on this medical evidence, a 
disability evaluation of 10 percent was assigned for this 
disorder, effective December 5, 1988.  Thereafter, and as 
noted above, in a January 1999 action, this disability 
evaluation was increased to 50 percent effective February 10, 
1997.  The relevant evidence of record pertaining to 
evaluation of the severity of the veteran's PTSD includes VA 
outpatient treatment records, examination reports, private 
medical records, and the veteran's testimony given during 
September 1989 and November 1998 RO hearings.  

A psychiatric evaluation was conducted by Robert L. Eisler in 
October 1988, the report of which reflects that the veteran 
was married with three children, and that he was then 
unemployed.  It was noted that he had worked for 13 years 
with one company and that after they closed, he took a few 
short-term minor jobs.  The veteran was described as fairly 
well dressed and groomed, uncooperative, and as showing 
significant loose associations and a flattened affect.  He 
seemed to the examiner to be of average intelligence.  The 
veteran was also noted to be delusional, described flashbacks 
and startle response (to lightening and helicopters), but 
denied survivor guilt and problems sleeping.  He was found to 
have poor concentration and memory, but no dementia.  He was 
diagnosed with a schizoaffective disorder, PTSD, and alcohol 
dependence.  His prognosis was poor, but he was found to be 
able to handle his affairs. A Global Assessment of 
Functioning Scale (GAF Scale) score of 20 was noted. 

Records from Human Services Center, Inc. (Human Services) 
reflect that the veteran received individual and group 
therapy there for PTSD and schizophrenia beginning in August 
1988.  In March 1989, he was noted to exhibit poor control of 
his temper, and reported symptoms of depression; and in July 
1989 it was noted that he had recently returned to college 
and that he felt that depression had subsided.  

During the September 1989 RO hearing, the veteran testified 
that he felt a sense of hopelessness, had nightmares related 
to Vietnam, and that certain things made him think about 
Vietnam (helicopters, the smell of burning wood, etc.).  

The veteran was admitted to Butler Memorial Hospital in 
September 1994 for alcohol and drug detoxification.  The 
report of this admission indicates that he had no psychotic 
symptoms during his stay, but continued to be dysthymic in 
mood.  He was discharged in October 1994 with diagnoses of, 
among other things, continuous alcohol dependence, PTSD, and 
recurrent major depression with psychotic features in 
remission.  

VA outpatient treatment records reflect that the veteran 
presented to the mental health clinic (clinic or MHC) in June 
1995 in a euthymic mood, noting that he was only able to 
sleep a couple of hours a night.  It was noted that the 
veteran was then receiving all psychiatric treatment at Human 
Services.  Records from that facility dated in 1995 and 1996 
document continued treatment (group and individual).  In June 
1995, it was noted that the veteran had been disheveled 
during recent treatment, and had complained of a loss of 
sleep.  Records also reflect that the veteran's attendance 
was sporadic.  

In February 1996, the veteran was seen at a VA Medical Center 
(VAMC) in Pittsburgh, Pennsylvania for an initial evaluation, 
at which time he indicated that he felt energetic, had been 
losing weight, but had also been hearing songs in his head 
that bothered him.  His wife attended this evaluation, and 
stated that the veteran had been acting increasingly 
hyperactive.  She also reported that he had been behaving in 
a destructive manner, had been caught stealing, and had been 
spending a lot of money.  On mental status examination, the 
veteran was found to be adequately groomed and his speech was 
generally relevant and coherent, but somewhat rapid in pace.  
His mood appeared elevated, his affect was broad, and he 
admitted to a very erratic sleep pattern.  The veteran denied 
suicidal and homicidal ideation at the time, and no specific 
delusions were elicited.  Judgment and insight appeared 
limited.  As a result of this evaluation, the veteran was 
diagnosed with bipolar disorder, provisional, rule out 
alcohol abuse.  

Another evaluation was conducted that day, the report of 
which indicates that the veteran reported decreased sleep 
during recent weeks, with variable fatigue.  He reported that 
his mood and appetite were good, and that he had been having 
a lot of racing thoughts.  He also reported recurrent 
episodes of depression over the years.  On mental status 
examination, the veteran was alert and oriented times three, 
his affect was appropriate to content, he appeared in good 
spirits, and in no acute distress.  His knowledge and recall 
were good, and his speech was appropriate, clear, and 
relevant to content.  He again denied suicidal or homicidal 
ideation or intent and denied both auditory and visual 
hallucinations; no delusional content could be elicited.  As 
a result of this evaluation, he was diagnosed with 
depression, with moderate psychosocial stressors.  A Global 
Assessment of Functioning Scale (GAF Scale) score of 50 was 
noted.

In March 1996, the veteran was admitted to the VAMC and was 
noted to be neat, clean, and alert.  He presented with mild 
agitation, and his only complaint was of poor sleep.  He 
denied hallucinations, suicidal ideations, and ideas of 
hurting others.  No delusions were elicited.  During the 
course of this admission, the veteran appeared to be a little 
anxious.  

Mental status examination on discharge a week later found the 
veteran to clean, neat, alert, and oriented times three.  His 
speech was relevant, coherent, spontaneous, and mildly 
pressured, and his affect was appropriate to this speech.  
His appetite was good, as was sleep with medication (he did 
note occasional trouble getting to sleep at night).  The 
veteran was not irritable, did not dwell on the past, and his 
energy level was normal.  He again denied suicidal and 
homicidal ideations, no delusions were elicited, and there 
was nothing in his speech or behavior to indicate a 
psychosis.  His insight and judgment were fair, although he 
was noted to be somewhat impulsive.  On discharge, the 
veteran was diagnosed with bipolar affective disorder, with 
moderate psychosocial stressors, and a GAF score of 50 was 
indicated.  

Records from the VA mental health clinic (MHC or clinic) 
reflect that the veteran presented there in March and April 
1996 (for individual and group therapy).  On intake interview 
conducted in March 1996 it was noted that the veteran's mood 
was level with unconstricted affect, that he was alert and 
oriented times three, and that he did not seem to be a threat 
to himself or others.  The rest of the mental status 
examination was within normal limits.  

The veteran was examined by the same VA social worker later 
that day, at which time he complained of feeling restless but 
reported a decrease in anxiety and depressive symptoms.  He 
related that he has nightmares once a month, thought 
avoidance, and feelings associated with Vietnam.  The veteran 
also reported a continued loss of interest and a decrease in 
exaggerated startle response.  He also noted that his sleep 
was impaired but that he was sleeping six hours a night.  On 
mental status examination, the veteran's judgment and insight 
were found to be fair, and his speech was normal in 
intensity.  His verbal IQ was informally determined to be in 
the normal range, and his memory seemed intact.  The veteran 
was diagnosed with provisional bipolar disorder, single 
episode, mixed, PTSD in partial remission, and rule out 
alcohol abuse and dependence, with moderate psychosocial 
stressors.  A GAF score of 45 was indicated.

In April 1996 the veteran presented for individual therapy.  
He reported feeling restless but denied hypomanic symptoms as 
well as suicidal and homicidal ideation.  His mood was level 
with unconstricted affect, and his attention span and mental 
status were within normal limits.  

The veteran was again seen at the VAMC for psychiatric 
evaluation in May 1996, at which time he reported 
experiencing nightmares once a week, as well as startle 
response to certain cues and memories.  He denied specific 
avoidance of relevant cues, but noted that it would be 
difficult to watch movies about Vietnam, and that he avoided 
crowds.  On examination, it was noted that the veteran 
presented with fair grooming and hygiene, that his speech was 
relevant and coherent, and that he spoke in a rather emphatic 
manner.  It was noted that while he appeared slightly tense, 
he did not present as manic or hypomanic.  Sleep was reported 
to be good with medication, and the veteran denied suicidal 
and homicidal ideation.  He also denied hallucinations.  The 
veteran's insight and judgment appeared adequate.  As a 
result of this evaluation, the veteran was diagnosed with 
bipolar affective disorder, rule out PTSD, and a history of 
alcohol abuse in current remission.

The veteran was again seen in June 1996, an on examination 
was noted to be appropriately and neatly dressed.  His speech 
was coherent, relevant, and logical, he was cooperative, and 
was in contact with reality.  He was diagnosed with bipolar 
affective disorder, mania, in remission.   

VA records dated later in 1996 document the veteran's group 
and individual therapy sessions.  In August 1996 he presented 
with relevant, coherent, and logical speech, but complained 
of nightmares.  In August 1996, the veteran denied delusions, 
hallucinations, and mood swings, and reported that his mood 
was fair.  His concentration was found to be adequate, his 
affect shallow.  He denied homicidal and suicidal ideation.  
PTSD was ruled out at that time, as was a bipolar disorder.  

In October 1996, the veteran presented with complaints of 
difficulty sleeping because of repeated nightmares.  He 
appeared relaxed but concerned, and denied suicidal and 
homicidal ideation.  His insight and judgment were adequate.  

Two VA psychiatric examinations were accomplished in February 
1997.  The report of a February 10, 1997 examination notes 
that the veteran reported startle reaction to helicopters and 
the sound of thunder, nightmares once a week, that he avoids 
crowds and is irritable.  He also reported trouble falling 
and staying asleep, and that he has been very depressed 
lately.  The veteran reported that he has been married since 
1972, has three children, lost a long-held job in 1982, and 
has had multiple difficulties working since then.  He noted 
that he lost jobs because he would become either irritated 
and angry with coworkers, was too slow, or, as recently was 
the case, was so energized he became hyperactive and 
careless, and injured a coworker.  

Clinical observations included that the veteran was alert and 
seemed oriented in all three spheres, that he was in good 
contact with reality, and that he relied on his spouse to 
provide details of remote and recent past experiences.  He 
seemed loose in his cognitive thinking, and blank and bland 
in his affect.  Further, the veteran's memory and intellect 
appeared to be somewhat scattered and impaired due to 
difficulty in concentration and attention.  The examiner's 
clinical impressions were those of a PTSD, which was moderate 
to severe, as well as a schizoaffective disorder rather than 
a bipolar disorder.  

The veteran was diagnosed with these disorders, as well as 
alcohol abuse and dependence in partial remission, and a 
mixed personality disorder, among other physical ailments.  A 
GAF score of between 60-65 was indicated overall, the 
examiner noting that the veteran showed moderate to 
occasionally very severe impairments in social and 
occupational adaptability that would reduce the GAF score to 
a low of 30 or 40 when the veteran was actively psychotic.  
Based on PTSD symptoms alone, the examiner noted that the 
veteran's GAF score was around 70.  

Finally, the examiner summed the examination report up by 
stating that the veteran indeed had PTSD, the symptoms of 
which were not merely part of his schizoaffective disorder, 
and that these PTSD symptoms alone presented the veteran with 
considerable impairments in social and occupational 
adaptability in terms of his irritability, social distance, 
startle reaction, sleep disturbance, and nightmares. 

The report of a February 21, 1997, examination indicates that 
the veteran again reported having held numerous jobs since 
1982 and losing them secondary to depression, poor 
concentration, and a lack of energy; he noted that his most 
recent job was as a truck driver, and that this job ended 
about a year ago.  

Subjective complaints included depression, feelings of 
hopelessness and pessimism about the future, sleep 
disturbance (the examiner pointed out the veteran was 
diagnosed with moderate to severe sleep apnea in 1994), a 
history of nightmares, restlessness, a lack of energy, and an 
inability to concentrate.  The veteran and his spouse agreed 
that the veteran experiences frequent bouts of anxiety, 
irritability, and anger.  The veteran added that he 
experiences episodic intrusive thoughts and recollections of 
Vietnam, and that he has had hallucinations of traumatic 
events that occurred there.  

Objective findings included that the veteran's language was 
fluent, relevant, and spoken at a normal rate.  His 
motivation seemed adequate, and he was alert, oriented, and 
attentive.  His concentration and attention were adequate, 
and his affect was generally anxious, but bright and 
appropriate.  No florid disruption of thought process was 
noted, nor psychotic symptoms observed, and the veteran 
denied obsessive-compulsive symptoms.  

As a result of this examination, the veteran was diagnosed 
with PTSD, a mood disorder not otherwise specified, and 
alcohol abuse, among other physical ailments, and GAF Scale 
score of 33 was given.  The examiner's opinion was that the 
veteran suffered from PTSD as well as a significant affective 
disorder exacerbated by alcohol abuse.  In a March 1997 
addendum to this examination report, the examiner noted that 
the veteran's GAF score was between 65-70 solely for PTSD, 
and that the score of 33 represented a level of functioning 
when the veteran became severely depressed and/or psychotic.  
He added that symptoms solely associated with the veteran's 
PTSD included recurrent nightmares, hallucinations, intrusive 
thoughts about Vietnam, and physiological reactivity.   

The veteran presented at the mental health clinic in May 1997 
showing looseness of associations and poor attention span, 
and complained of poor recent memory.  He described some 
episodic flashbacks.  He was seen in August 1997, and his 
mood was described as euthymic, and there was no evidence of 
delusions or a psychosis.  The veteran denied hallucinations, 
as well as suicidal and homicidal ideations

In October 1997, the veteran presented in no obvious 
distress, and was alert, oriented, and fully cooperative.  He 
was coherent and logical, with no evidence of psychotic 
disturbance, and denied psychotic disturbance as well as 
homicidal ideation.  The veteran had limited insight into his 
problems, but his judgment was fair.  He was diagnosed with 
alcohol abuse and PTSD by history.  

On mental status examination conducted a few days later in 
October 1997, the veteran was found to be alert and oriented, 
with a little difficulty concentrating.  His speech was 
relevant and coherent but slow, and his affect was somewhat 
blunted.  The veteran explained that his appetite and sleep 
pattern were normal, and denied suicidal and homicidal 
ideation.  He was diagnosed with alcohol dependence, bipolar 
affective disorder by history, and PTSD.  

A psychology assessment accomplished that same day revealed 
that the veteran was in no obvious distress other than being 
uncomfortable interacting with the members of the group 
therapy unit.  He manifested no evidence of psychosis, was 
logical and coherent, although he lacked some insight.  His 
mood was mildly apprehensive, but not distressed.  He was 
diagnosed with alcohol dependence and PTSD by history.  

In late October 1997, the veteran was admitted to the VAMC 
for alcohol dependence rehabilitation.  During the admission 
he denied suicidal and homicidal ideations, but expressed 
long-standing hostility towards a neighbor.  He was assessed 
with alcohol dependence, PTSD, and bipolar affective disorder 
by history.  A GAF score of 48 was indicated.  

A private psychological evaluation was conducted in November 
1997, the report of which indicates that the veteran has been 
married for twenty-five years and resides with his spouse and 
a daughter.  On mental status examination, the veteran was 
adequately attired and his overall hygiene noted to be good, 
and he made good eye contact.  He seemed anxious and a 
tendency towards isolation was suggested.  The veteran's 
speech was pressured, his affect flat, and mood depressed, 
and he reported visual hallucinations in 1985.  The veteran 
was also noted to have some recall difficulty, and admitted a 
suicidal ideation historically; he admitted a homicidal 
thought towards a neighbor.  As a result of this evaluation, 
the veteran was diagnosed with PTSD, a bipolar disorder, and 
alcohol dependence.  A GAF score of 50 was indicated.  

In March 1998 the veteran presented at the clinic looking 
disheveled but appeared to be clean.  He reported that he 
felt good, no longer anxious or angry, and was diagnosed with 
chronic, severe PTSD.  

In April 1998 he presented and reported that he was having 
sleep difficulty and was becoming irritable.  He related that 
his mood was unstable and that he was verbally aggressive 
with his wife.  His judgment was impaired in social 
situations, and he related that it was difficult to relate to 
any of the members of his family because he feels that he 
does not understand them.  He was diagnosed with chronic, 
severe PTSD.  Similar diagnoses were noted in records dated 
in August and September 1998 records.  In October 1998, he 
related that he was sleeping well and had no suicidal or 
homicidal thoughts.  

During a November 1998 RO hearing, the veteran testified that 
he has lost his motivation, and that he does not get along 
with his spouse, having frequent outbursts of anger.  He 
testified that his relationship with his children was 
"distant."  The veteran noted that he had no friends 
outside of family members, and that he rarely leaves his 
home, except to go to PTSD counseling or occasionally to a 
store.  He noted that he gets panic attacks when in crowds, 
and that he has had flashbacks - and on one occasion a 
hallucination - about Vietnam.  He testified that he worked 
steadily until 1982 (when the company he worked for shut 
down) and had five different jobs from 1982 to 1986.  He 
noted that he most recently worked in 1994, but was fired 
after a confrontation with his boss.  The veteran's spouse 
added that the veteran does not bathe on a daily basis, is 
argumentative, isolates himself, and has memory and 
concentration problems.  

According to additional MHC records, in January 1999 the 
veteran presented with complaints of memory lapses and again 
denied suicidal and homicidal ideation.  He was diagnosed 
with chronic PTSD.  About a week later he was again seen in 
the clinic and it was noted that he was quite disabled by 
PTSD but that he also carried a diagnosis of depression.  The 
examiner noted that the veteran had a fair amount of 
psychological problems, in that he tended to withdraw and 
have frequent outbursts of anger, and complained of marital 
problems.  He was assessed with stable, persisting 
psychological problems.  In February 1999 the veteran 
reported being slightly depressed, denied suicidal and 
homicidal ideation, and noted that he was sleeping fairly 
well.  

In March 1999, the veteran was seen at the clinic complaining 
of anxiety and panic attacks, in addition to family problems.  
On mental status examination, he was alert and oriented, his 
mood was depressed and anxious, and speech was somewhat 
tangential without evidence of psychosis.  He appeared 
disheveled and dressed sloppily, but his hygiene otherwise 
appeared adequate.  In June 1999 the veteran was seen and 
reported finding himself more irritable towards his spouse.  
He denied suicidal and homicidal ideation.  He reported 
ongoing problems with his spouse during visits to the clinic 
in July, August, and September 1999, and reported increased 
drinking.  During these visits, he was variously diagnosed 
with alcoholic induced depression and chronic PTSD.  

In December 1999, the veteran was seen in the clinic and from 
his comments it appeared that he was getting along with his 
family during that time.  In February 2000, he reported that 
he was engaged in several home projects, was sleeping well, 
and again denied suicidal and homicidal ideation.  At that 
time he was assessed with chronic PTSD, a bipolar disorder 
and alcohol dependency in remission.  In September 2000, the 
veteran reported that he had been at time belligerent towards 
others, and did not endorse suicidal or homicidal ideations.  
The veteran also denied visual hallucinations at that time.  
In mid-November 2000, he complained of needing time alone 
with his family and reported a desire to isolate himself.  He 
was diagnosed with bipolar effective disorder and a GAF score 
of 50 was indicated.  

In December 2000, the veteran reported continued social 
isolation, and in January  2001 his affect was reported to be 
light, his thought process tangential, and he denied 
hallucinations, suicidal and homicidal ideations; in February 
2001, his mood was good, and in March 2001 he reported that 
he was getting along well with his family.  A bipolar 
disorder, PTSD, and recurrent depression were variously 
diagnosed during these months, and GAF scores of 50 were 
indicated.

MHC records further reflect that in April 2001 the veteran 
reported that he was irritable and very anxious, and that his 
thoughts were racing.  He again denied suicidal and homicidal 
ideations.  He was again diagnosed with bipolar disorder and 
PTSD.  In May 2001 he reported less anxiety since resuming 
medication, and his mood was less expansive.  In June 2001, 
the veteran again discussed his reclusivenesss, and a GAF 
score of 50 was again indicated.  

In a June 2001 letter, an acquaintance of the veteran's - 
also a person claiming to have a bachelor's degree in 
psychology and Masters in counseling services - related the 
veteran's psychiatric history, and noted that currently he 
was socially withdrawn had difficulty with anger management, 
and had intrusive recollections.  She related that the 
complexities and intricacies of his diagnoses (schizophrenia, 
PTSD, depression) have impaired his functioning, ability to 
care for himself, and fit in socially.  

In a letter also received in June 2001, the veteran's spouse 
related that they have been married twenty-nine years, and 
that she felt that the veteran was dangerous to be around, 
becomes irritable with people, and continues to threaten a 
neighbor over an incident that occurred several years ago.  
She noted that the veteran was functionally dependent in that 
he required direction.  

During a MHC visit in September 2001, the veteran lamented 
over the status of his marriage, and his thoughts were noted 
to be more organized since returning to medication.  He was 
noted to have delusional beliefs.  In November 2001, he 
reported that his mood had improved with medication and 
denied suicidal and homicidal ideations.  The veteran was 
diagnosed with a bipolar disorder, PTSD, and alcohol 
dependency.   

A VA psychiatric examination was accomplished in late 
November 2001.  After reviewing the veteran's medical 
history, the examiner was of the opinion that the veteran's 
main psychiatric disorder was a schizoaffective disorder 
rather than a bipolar disorder; he also noted the veteran's 
length history of alcohol dependence.  Presently, it was 
noted that the veteran had no sleep difficulty and no 
nightmares, but occasional recollections of the war.  
Further, he was noted to be socially isolated, and described 
himself as irritable, angry, threatening and aggressive, but 
not assualtive.  The veteran was reportedly unnerved by war 
movies and loud noises.  

On mental status examination, the veteran was alert, 
oriented, and seemingly in good contact with the more routine 
aspects of reality, as he was not showing any overt secondary 
symptoms of psychosis.  He appeared to exhibit considerable 
emotional lability and agitation, and his conversation tended 
to be somewhat labile and tangential, though never far afield 
from his effort to describe his situation.  It was noted that 
the veteran appeared to be significantly depressed, anxious, 
and uptight, his affect was under-responsive and sluggish, 
and he was essentially withdrawn for the world.  The examiner 
noted that his anger and aggression went far beyond PTSD.  
Further, his memory and intellect were noted to be above 
average capacity, and though while generally intact, he was 
noted to have episodes of confusion, impaired concentration, 
and impaired memory function as a result of psychosis.  

In concluding the examination report, the examiner noted that 
the overall clinical impression was that of a schizoaffective 
disorder that was quite severe but currently in decent 
remission from secondary symptoms of alcohol dependence; that 
there  was likewise a history of PTSD of moderate to 
occasionally moderately severe intensity though mutually 
aggravating with the schizoaffective disorder and which 
provides some of the previous hallucinations and concerns 
along paranoidal lines.  A GAF score of 65 was given as 
related to his PTSD with related alcohol dependence, the 
examiner again pointing out that the bulk of the veteran's 
psychiatric difficulty stemmed from his schizoaffective 
disorder.  

In December 2001, the veteran presented in the clinic with 
feelings of isolation and depression.  A few weeks later his 
mood was dysphoric, affect angry, and speech tangential, and 
his insight was limited.  GAF scores of 50 were indicated, 
and he was diagnosed with PTSD and a bipolar affective 
disorder.  In February 2002 the veteran described grandiose 
delusions and acknowledged having racing thoughts, and again 
denied suicidal and homicidal ideations.  

The veteran presented in March 2002 and was recommended for 
hospital admission because of increased anxiety and 
noncompliance with medication.  At the time, the veteran 
denied auditory and visual hallucinations as well as suicidal 
and homicidal ideations.  In May 2002, he described a lack of 
motivation, decreased mood and poor concentration, and again 
denied suicidal and homicidal ideations.  The examiner felt 
that he was unemployable due to his schizoaffective disorder, 
PTSD, and alcoholism.  In June 2002, it was noted that his 
speech was relevant an coherent, and his overall condition 
was noted to be stable.  In July 2002 the veteran's speech 
was relevant and coherent, and his overall condition was 
stable; and, his overall mood appeared positive.  He was 
diagnosed with a schizoaffective disorder, and a GAF score of 
50 was indicated.  Similar findings were made in September 
2002, with a GAF score of 47 indicated.  

MHC records further reflect that in December 2002 the veteran 
denied suicidal and homicidal ideations, hallucinations and 
delusions.  He was diagnosed with a schizoaffective disorder, 
PTSD, and alcohol abuse.  It was noted that a GAF score of 40 
was indicated in late October 2002.  In March 2003, the 
veteran appeared disheveled and worn, denied suicidal and 
homicidal ideations.  His speech rate and volume were normal, 
and he did not display any hallucinations or delusions.  He 
was again diagnosed with a schizoaffective disorder, PTSD, 
and alcohol abuse.  It was noted that a GAF score of 42 was 
indicated in December 2002.  

In April 2003, the veteran again denied suicidal and 
homicidal ideations, and it was noted that sleep was 
variable, speech of normal rate and volume, and that he was 
not displaying hallucinations or delusions.  His thought 
process was noted to be logical and goal directed.  It was 
noted that a GAF score of 41 was indicated in March 2003.  


Law and Analysis

At the outset, it is noted that the Court has made a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  The 
Court has pointed out that, in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board acknowledges that the RO has essentially engaged in 
staged ratings in this matter, in that they assigned an 
evaluation of 10 percent from the effective date of service 
connection for PTSD, in December 1988, and assigned a 50 
percent evaluation from February 1997 during the course of 
this appeal for a higher initial evaluation.  

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies., absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
reflected in the February 2000 Supplemental Statement of the 
Case, the RO has considered both the former and the revised 
applicable criteria; hence, there is no due process bar to 
the Board doing likewise, and applying the more favorable 
result.  The Board points out consideration will be given to 
the effective date of the revised regulation.  In other 
words, for any date prior to effective November 7, 1996, the 
Board will not apply the revised psychiatric rating schedule 
to the claim, but from that date onward the Board will apply 
both the former and revised criteria.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 30 percent evaluation is warranted if it is 
demonstrated that there is definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

It should be noted that the Court has held that the term 
"definite" in 38 C.F.R. § 4.132 (1996) was qualitative in 
character and invited the Board to construe the term in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  See 38 
U.S.C.A. § 7104(d)(1) (West 2002); Hood v. Brown, 4 Vet. App. 
301 (1993).  In a precedent opinion dated in November 9, 
1993, the General Counsel of the Department of Veterans 
Affairs concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board and the RO 
are bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(d)(1) (West 2002).

A 10 percent is warranted for criteria less than required for 
a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

A 50 percent evaluation was appropriate where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent rating was warranted for a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was contemplated where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
for totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002), effective from November 7, 1996, 
a psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events). 

A 50 percent rating under this code is appropriate where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Assignment of a 100 percent evaluation for major depression 
is contemplated where there is a showing of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives own occupation, or own name.

That said, applying the evidence dated prior to November 7, 
1996, to the old criteria, the Board finds that this evidence 
does not show that the veteran's PTSD alone produced more 
than a mild (10 percent) degree of social and industrial 
impairment during that time period.  The veteran's disability 
could not have been characterized as producing definite 
impairment - as that term is defined - in the ability to 
establish or maintain effective or wholesome relationships 
with people, as reflected by the fact that the veteran was 
married with three children during this time period; and, it 
was not shown that psychoneurotic symptoms associated with 
PTSD were of such severity and persistence that there was a 
definite impairment to obtain or retain employment.  By the 
veteran's admission, he had obtained some short-term 
employment since the company he had been employed with long-
term had closed.  

The Board does not doubt that the veteran intermittently 
suffered from the symptoms of psychiatric disability, to 
include some startle response, nightmares, survivor guilt, 
sleep difficulty, and irritability, and that he claims to 
have lost jobs due to irritation with and anger towards 
coworkers.  However, the Board notes that at times during 
this relevant time period a diagnosis of PTSD was in fact 
ruled out, and when diagnosed was diagnosed in addition to 
other mental disorders (schizophrenia, major depression, 
bipolar disorder) and, significantly, alcohol 
abuse/dependence.  Regarding his employment difficulty, there 
has been no objective medical link made between this and PTSD 
alone, and it is also noted that the veteran added that slow 
work and hyperactivity had also compounded this difficulty.

The additional disabilities - the schizoaffective disorder 
and alcohol dependence - were no doubt factored into the 
various GAF scores given during this period, as well as the 
veteran's overall impairment.  With respect to the GAF score 
of 20 assigned in October 1988, the Board initially points 
out that such a score is indicative, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), of some 
danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  The Board also points out that it was assigned about 
two months prior to the actual effective date of the 
establishment of service connection, December 1988.  

Nevertheless, to the extent that it is evidence as to how 
disabling the veteran's PTSD was in December 1988 (and/or 
thereafter) the Board notes that it was no doubt assigned for 
a combination of PTSD, a schizoaffective disorder, and 
alcohol dependence; and, in any event, this is just one piece 
of information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  Here, the evidence does not 
demonstrate that during the relevant time period (i.e. from 
December 1988 until the change in the rating criteria), the 
veteran's PTSD alone caused "definite" impairment (as that 
term is defined) in social or occupational functioning.  
Contrary to the GAF score assigned in October 1988 (and 
again, two months prior to the effective date assigned), the 
relevant evidence generally shows that the veteran was 
coherent and adequately groomed during the relevant time 
period, albeit somewhat depressed and at one point disheveled 
in dress.  

In sum, the Board does not find that the symptoms of the 
veteran's PTSD alone resulted in more than mild social and 
industrial impairment (and as such, not definite social and 
industrial impairment) prior to November 1996.  

In considering the evidence dated subsequent to the change in 
regulation, the Board finds that an evaluation higher than 50 
percent is not warranted under either the old or new rating 
criteria from February 10, 1997.  The Board notes that that 
date reflects the time when it was first demonstrated (the 
examination report dated February 10, 1997 was the earliest 
medical evidence of record since the change in the applicable 
regulation) that the disorder was more than 10 percent 
disabling, hence it is the appropriate effective date for the 
increase.  See generally, 38 C.F.R. § 3.400 (2002).  

Regarding the new criteria, the objective evidence does not 
in any way demonstrate that the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

While the evidence documents the veteran's complaints and 
objective findings of nightmares, hallucinations, startle 
reaction, social distance, irritability, and sleep 
disturbance, he has been found on examinations to be alert 
and oriented, with fluent and relevant language spoken at a 
normal rate.  Furthermore, while his affect has been 
described variously as bland and generally anxious, it was 
also found to be appropriate; and although recently 
presenting to treatment disheveled, the veteran appeared to 
be clean.

Regarding the veteran's personal relationships, the Board is 
not going to suggest that there have been no problems with 
his marriage, as discussed by the veteran in various reports 
of treatment documented above; and, the Board does not doubt 
that he has very limited or no contact with people outside of 
his house.  The bottom line, however, is that from the 
Board's calculations the marriage has lasted over thirty 
years, which in most cases would be indicative of an ability 
to maintain some sort of meaningful relationship, and 
certainly not one with severe difficulty.  In addition, the 
evidence suggests that the veteran has maintained 
relationships with his children.  In any event, the social 
impairment caused by the PTSD is reflected in the evaluation 
assigned in this matter; clearly, the veteran has difficulty 
establishing and maintaining relationships, but the evidence 
does not demonstrate that he is unable to maintain or 
establish such relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).    

Regarding the veteran's claims to have lost jobs due to 
irritation with and anger towards coworkers, and due to being 
slow and hyperactive, the Board again points out that there 
is no indication as to whether he is unemployable due to PTSD 
or rather a combination of his psychiatric disorders.  That 
said, while the Board has no doubt that the manifestations of 
the his PTSD have industrially impaired him, such is 
appropriately reflected in the disability evaluation of 50 
percent assigned under the revised criteria. 

In addition, as noted above, a GAF Score between 65 and 70 
solely for PTSD (the first objective distinction of record, 
for GAF score purposes, between PTSD and the veteran's 
psychosis and alcohol abuse) was noted on VA examinations 
conducted in February 1997; which, according to DSM-IV, is 
indicative of some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
having some meaningful interpersonal relationships.  This 
evidence clearly demonstrates to the Board no more than a 50 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002) is warranted.

The Board has not lost sight of the fact that in various 
treatment records dated subsequent to February 1997, GAF 
scores between 48-50 are intermittently noted; and such 
scores are indicative of severe symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  These 
GAF scores did not, however, differentiate between the 
veteran's various psychiatric disabilities, and as previously 
noted, a GAF score is just one piece of information to be 
examined.  Here, the objective evidence does not demonstrate 
that the veteran is or was suicidal, engages in severe 
obsessional rituals, or the like, nor has it been shown that 
PTSD alone causes serious impairment in social or 
occupational functioning.  In addition, a GAF score of 65 for 
PTSD was indicated on examination of November 2001 (the Board 
notes that this too is just one piece of evidence to be 
examined).

Turning to the old criteria, the evidence shows that the 
manifestations of the veteran's PTSD are no more than 
considerable with complaints as noted above.  The evidence 
does not demonstrate that this disorder produces severe 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people, or that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  As noted, the veteran does maintain at 
least some effective personal relationships (which as 
discussed, have difficulty, but not, in the Board's opinion, 
severe difficulty), as evidence by his long-term relationship 
with his spouse (discussed above) and while it is arguable 
that the manifestations of the veteran's PTSD cause 
considerable industrial impairment, the evidence does not 
establish that such impairment is severe (it is again noted 
that that there is psychotic and substance abuse components 
factoring into the veteran's alleged inability to maintain or 
obtain employment).  

The Board notes that the examiner who conducted the February 
10, 1997, examination gave a clinical impression that the 
veteran's PTSD was "moderate to severe."  However, the 
examiner also found that the symptoms of this disorder alone 
presented the veteran with considerable impairments in social 
and occupational adaptability, and, as noted, gave the 
veteran a GAF score of around 70 for this disorder alone.  As 
such, a 50 percent rating under 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is not warranted for the period after 
November 7, 1996.  

In conclusion, the Board finds that the evidence establishes 
that, since December 5, 1988 (the effective date of the grant 
of service connection for the veteran's PTSD) and until 
February 10, 1997, the veteran's PTSD is shown to have been 
no more than 10 percent disabling under the former applicable 
schedular criteria, and since February 10, 1997, this 
disorder is shown to be no more than 50 percent disabling 
under the revised schedular criteria.   As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

As the initial 10 percent evaluation assigned for service-
connected PTSD from December 5, 1988, and the 50 percent 
evaluation assigned from February 10, 1997, are proper, 
higher evaluations during this time period are denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

